Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was intended in a telephone interview with ZHUO XU on 12/3/2020. The examiner left a detailed voicemail to explain that claims must be canceled to move the application in condition for allowance and that said amendment needs to be done under examiner amendment to allow the application. The examiner will proceed to cancel claim 5-7.  
	Please amend the claims as follow:
Claims 5-7 (Canceled).
Allowable Subject Matter
2.	This office action is a response to amendments and applicant’ arguments submitted on 03/24/2021. Applicant’s arguments and amendments with respect to claims 1 and 2 have been fully considered and are persuasive.  Therefore the previous rejection has been withdrawn.
3.	Claims 1 and 3-4 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Tomida et al. (US 20090033324 A1) in view of Milano et al. (US 20150185279 A1) and further in view of Petrie et al. (US 20160139229 A1) are the closest prior art disclosed.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837